EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Hamerly on 2/12/21.
The application has been amended as follows:
In the Claims:
Claim 1, line 4 “three” has been replaced with “third”.
Claim 1, lines 5-6 “wherein the exterior surface comprising a reflective coat for controlling temperature within cavity;” has been deleted.
Claim 1, between lines 8 and 9 “wherein the exterior surface of the device comprises a reflective coat for controlling temperature within the cavity;” has been inserted.
	Claim 1, line 10 “a” has been inserted after “without”.
	Claim 1, line 11 “is” has been inserted after “cavity”.
	Claim 1, line 12 “when moved to an open position” has been inserted after “snake”.
	Claim 3 has been canceled.
	Claim 4, line 1 - “3,” has been replaced with “1, wherein”.
	Claim 5, line 1- “3,” has been replaced with “1, wherein”.
Claim 6, line 1- “3,” has been replaced with “1, wherein”.
	Claim 15, line 1 “wherein the” has been replaced with “further comprising”.
Allowable Subject Matter
Claims 1 and 4-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649